



Exhibit 10.5(i)



AMENDMENT TO EMPLOYMENT AGREEMENT BETWEEN
GORDON L. JONES AND CLEARWATER PAPER CORPORATION


This Amendment to Employment Agreement (this “Amendment”) is entered into by and
between Gordon L. Jones and Clearwater Paper Corporation (the “Company”),
effective as of October 4, 2012.


RECITALS


A.    The parties entered into the Employment Agreement (the “Agreement”)
effective as of December 16, 2011.


B.    Certain terms of the Agreement are contingent upon Mr. Jones continuing
his employment until at least January 1, 2013, and the independent members of
the Board of Directors wish to amend those terms to reflect his retirement on
December 31, 2012, in connection with the Company’s CEO succession process.


NOW THEREFORE the parties agree that the Employment Agreement shall be amended
as follows:


1. “December 31, 2012” shall be substituted for “January 1, 2013” where it
appears in Section 4(b), Section 5(b), and Section 6(b).


2. All other provisions of the Agreement will be unaffected by this Amendment
and shall remain in full force and effect.


        IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Amendment to Employment Agreement.


CLEARWATER PAPER CORPORATION


                        
By: /s/ F. W. Corrigan
Fredric W. Corrigan
Chair of the Compensation Committee
of the Board of Directors




GORDON L. JONES


/s/ Gordon Jones
                            


